Citation Nr: 1210235	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  01-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen or reconsider the claim of whether the August 21, 1991 injury was in the line of duty.

2.  Whether there was clear and unmistakable error in the March 1994 administrative determination that the injury incurred by the Veteran on August 21, 1991 was not in the line of duty.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Mother


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of whether the August 21, 1991 injury was in the line of duty and whether there was clear and unmistakable error in the March 1994 administrative determination that the injury incurred by the Veteran on August 21, 1991 was not in the line of duty are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In April 1993, the Veteran submitted a claim of entitlement to service connection for residuals of an August 21, 1991 head injury.  This claim was administratively denied in March 1994 because it was determined that the August 21, 1991 injury was not in the line of duty.  Although he was provided notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since the unappealed March 1994 administrative decision included relevant service department records that were in existence at the time of the March 1994 decision, but were not considered therein.



CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim that an August 21, 1991 head injury was in the line of duty have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied with respect to the Veteran's claim to reopen the issue of whether the August 21, 1991 head injury was in the line of duty, the Board is not precluded from adjudicating this issue herein.  This is so because the Board is taking action favorable to the Veteran by finding that reconsideration of the claim on the merits is warranted.  As such, this decision poses no risk of prejudice to the Veteran with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Historically, the Veteran served on active duty from March 1987 to January 1993.  The evidence of record demonstrated that the Veteran was involved in an incident on August 21, 1991 wherein he fell or jumped from a moving motor vehicle injuring his head.  The Veteran claims that he incurred this head injury in the line of duty.  He originally submitted a claim of entitlement to service connection for residuals of the August 21, 1991 head injury in April 1993.  This claim was administratively denied in March 1994.  Herein, the Veteran is seeking to reopen the claim that the August 21, 1991 head injury was in the line of duty.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

In April 1993, the Veteran submitted a claim of entitlement to service connection for residuals of an August 21, 1991 head injury, which was administratively denied in March 1994.  Although the Veteran was provided notice of this decision and notice of his appellate rights, he did not perfect an appeal.  Accordingly, the March 1994 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2011).  

In July 1998, the Veteran submitted a claim to reopen the issue of whether the August 21, 1994 head injury was in the line of duty.  This claim was denied in May 1999 and, thereafter, the Veteran perfected an appeal.  In February 2006, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to (1) attempt to obtain from the appropriate agency the deck logs from the U.S.S. Merrimack, dating from August 1, 1991 to October 31, 1991; (2) submit a request to the United States Department of the Navy for copies of any Judge Advocate General report, investigative report, line of duty determination, accident report, or any other record prepared following, or as a result of, or in association with, the Veteran's August 21, 1991 head injury; and (3) send a request to various State and local officials for copies of any report or records prepared following, or as a result of, or in association with, the Veteran's August 21, 1991 head injury.  The Board directed the RO to associate negative responses to the records requests with Veteran's claims file and directed the RO to document any failures to respond to the records requests in the Veteran's claims file.  The Board further directed the RO to notify the Veteran and his representative of the specific records that it was unable to obtain; explain efforts VA made to obtain the evidence; and describe further action it will take on the claim.  After the RO sent this notice, it was directed to provide the Veteran and his representative with an opportunity to respond.

In May 2006, the RO sent a letter to the United States Department of Navy Historical Center requesting the deck logs from the U.S.S. Merrimack, dating from August 1, 1991 to October 31, 1991.  Eventually, these deck logs were received by the RO, associated with the Veteran's claims file, and considered as evidence in the November 2009 supplemental statement of the case.

Prior to the November 2009 supplement statement of the case, the RO sent records requests to the Portsmouth, Virginia, Chief of Police and Fire Chief, and the Commonwealth of Virginia's Department of Motor Vehicles; all responded in the negative.  These negative responses have been associated with the Veteran's claims file.  In September 2006, the RO sent a letter to the Veteran notifying him that the Portsmouth, Virginia, Fire and Rescue Department did not have records of the August 21, 1991 motor vehicle accident.  In a December 2008 letter, the RO notified the Veteran that the Portsmouth, Virginia, Police Department routinely destroys records after 3 years and, thus, police records associated with the August 21, 1991 motor vehicle accident were not available.  The Veteran was not provided similar notification with respect to the negative response from the Commonwealth of Virginia's Department of Motor Vehicles.

In May 2006, the RO also sent a request for records to the United States Department of the Navy, Chief of Information, for copies of any Judge Advocate General report, investigative report, line of duty determination, accident report, or any other record prepared following, or as a result of, or in association with, the Veteran's August 21, 1991 head injury.  A second request for these records was sent to the United States Department of the Navy, Chief of Information, in September 2006.  In May 2007 and in March 2008, the RO sent additional requests for these records to the United States Department of the Navy, Release of Information Office.  In September 2006, the RO sent a letter to notify the Veteran that a response to the May 2006 records request was not received from the United States Department of the Navy, but that the RO had sent another request for the records.  The RO did not notify the Veteran that a response was not received from the United States Department of the Navy following the September 2006, May 2007, or March 2008 records requests.

Although not directed to do so in the Board's February 2006 remand, the RO submitted records requests to the National Personnel Records Center (NPRC) for the Veteran's separation documents, personnel records, and treatment records, as well as for the line of duty determination underlying the Veteran's January 1993 discharge.  Records were received in June 2008, but were duplicates of evidence already of record.  In February 2009, NPRC determined that a line of duty determination was not available with respect to the Veteran's August 21, 1991 injury.  The RO did not notify the Veteran of this negative response from NPRC.

In March 2010, the Board determined that the RO did not substantially comply with the directives of the February 2006 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the RO did not notify the Veteran and his representative of the negative responses and/or no responses to the requests for records with respect to the Commonwealth of Virginia's Department of Motor Vehicles; the United States Department of the Navy, Chief of Information or Release of Information Office; or NPRC.  Further, the Veteran and his representative did not receive a description of VA's attempts to obtain records from each of these entities.  Consequently, neither the Veteran nor his representative was provided an opportunity to respond.  Because RO compliance with remand directives is neither optional nor discretionary, the Board found that a remand for corrective action was required.  Id.

The Board directed the RO to request the Veteran to submit or identify any additional pertinent evidence in support of his claim, and provide the Veteran notice of the records that the RO was unable to obtain, including from the Commonwealth of Virginia's Department of Motor Vehicles, the United States Department of the Navy, Chief of Information or Release of Information Office; and NPRC.  Further, prior to readjudicating the Veteran's claim, the RO was instructed to provide a description of the efforts undertaken to obtain the identified records.

In May 2010, the RO sent the Veteran a letter requesting that he submit or identify any additional pertinent evidence in support of his claim to reopen.  In November 2011, the RO obtained a September 1991 investigation report from the United States Department of the Navy, Office of the Judge Advocate General, pertaining to the events of August 21, 1991, which resulted in the Veteran's head injury.  Thereafter, the RO denied the Veteran's claim to reopen in a November 2011 supplemental statement of the case before remitting said claim to the Board for further appellate review.  

The Board finds that, although the RO did not provide the Veteran notice of the records it was not able to obtain from the Commonwealth of Virginia's Department of Motor Vehicles or NPRC, and failed to provide a description of the efforts undertaken to obtain those records, the RO substantially complied with the directives of the Board's February 2006 and March 2010 remands.  The purpose of the requests for records submitted to the Commonwealth of Virginia's Department of Motor Vehicles and NPRC was to obtain documentation generated as a result of the incidents occurring on August 21, 1991, culminating in the Veteran's head injury.  Such records were obtained by the RO from the United States Department of the Navy, Office of the Judge Advocate General.  Further, the Veteran was provided ample opportunity to obtain pertinent records and has been provided reasonable time to respond following the Board's February 2006 and March 2010 remands.  As such, the Board finds that a remand for corrective actions is not warranted.  Id.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Alternatively, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

The RO found that new and material evidence had not been submitted to reopen the Veteran's claim to reopen the issue of whether the August 21, 1991 injury was in the line of duty.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 1994 decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim that the August 21, 1991 head injury was in the line of duty should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the March 1994 administrative decision, the evidence of record did not include the September 1991 investigation report by the United States Department of the Navy.  The RO obtained this report from the United States Department of the Navy, Office of the Judge Advocate General, in November 2011.  Given that the report is dated in September 1991, the Board finds that it was in existence at the time of the March 1994 administrative decision.  Further, the Board finds the report constitutes a relevant, official service department record.  Consequently, VA must reconsider the merits of the Veteran's claim that the August 21, 1991 head injury was in the line of duty.  38 C.F.R. § 3.156(c).  As such, the Board finds that a remand is warranted in order for the claim to be reconsidered by the RO in the first instance.


ORDER

Reconsideration of the Veteran's claim that the August 21, 1991 head injury was in the in the line of duty is warranted, and the appeal is granted to that extent only. 


REMAND

Following the Board's March 2010 remand, a September 1991 United States Department of the Navy investigation report was obtained from the United States Department of the Navy, Office of the Judge Advocate General.  In November 2011, the RO denied reopening the Veteran's claim that the August 21, 1991 head injury was in the line of duty because it determined that sufficient new and material evidence had not been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as determined herein, the September 1991 investigation report is a relevant, official service department record and, thus, VA must reconsider the merits of the Veteran's claim that the August 21, 1991 head injury was in the line of duty.  

However, since VA obtained the September 1991 investigation report, the Veteran's claim has not been adjudicated on the merits wherein all of the relevant evidence of record was considered.  Accordingly, in the interest of due process and fairness, the Board finds that a remand is warranted in order for the RO to reconsider the Veteran's claim that the August 21, 1991 head injury was in the line of duty.

The issue of whether there was clear and unmistakable error in the March 1994 administrative determination that the injury incurred by the Veteran on August 21, 1991 was not in the line of duty is intertwined with the issue of reconsider the Veteran's claim that the August 21, 1991 head injury was in the line of duty, and therefore is deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue notice to the Veteran compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must reconsider the Veteran's original claim that the August 21, 1991 head injury was in the line of duty.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


